Blackford, J.
Allison sued Hern in debt for 75 dollars and 26 cents. The action is founded on the judgment of a Circuit Court in Kentucky. Pleas, nul tid record and nil debet. Issues on the pleas; and the cause submitted to the Court.
The declaration states that the judgment is for 67 dollars and 71 cents damages, and seven dollars and 55 cents costs; that an authenticated copy of the judgment is brought into Court; and that by means thereof an action has accrued to the plaintiff, to have and demand of the defendant the said sum of 75 dollars and 26 cents; yet, &c.
The judgment, as shown by the transcript offered in evidence by the plaintiff, is for 67 dollars and 71 cents damages, and also costs. But the amount of the costs recovered is not shown by the transcript.
The defendant objected to the transcript as evidence, but the objection was overruled. Judgment for the plaintiff for 75 dollars and 26 cents, the debt, &c.
The transcript not showing the amount of the costs recovered, varies materially from the judgment described in the declaration. The objection to the transcript as evidence was, therefore, well founded.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.